DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 09/23/2019.

Status of the claims
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 and 05/28/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman Peregrine et al. (US 20140040306, hereafter Gluzman) in view of Mefford et al. (US 20140025626, hereafter Mefford).

Regarding claim 1, Gluzman discloses: A method performed by one or more computers, the method comprising: receiving, by the one or more computers, a query (Gluzman [0019] discloses: receive one or more query requests); 
determining, by the one or more computers, that the query involves an operation that satisfies one or more criteria (Gluzman [0022] discloses: search-analytical database engine 200 supports a wide range of queries and filters that can operate across structured, semi-structured, and unstructured data, such as navigation, interactive visualizations, analytics, range filters, geospatial filters and other query types commonly associated with business intelligence applications,  search-analytical database engine 200 can provide these summaries based on metadata associated with the requested data stored within search-analytical database engine 200); 
providing, by the one or more computers, data causing an interactive control representing the derived data element to be presented on a user interface (Gluzman [0025] discloses: business intelligence analytics application 210 can include a modular component configured to provide a navigation panel (identified as a navigation component). The navigation component can allow a user to perform a text search of data stored within search-analytical database engine 200, can display attribute selections that have previously been made, as well as display potential attribute selections that can be made in the future, and can also display text filters that have been applied). 
Gluzman disclose, but Mefford discloses: in response to determining that the query involves an operation that satisfies one or more criteria, storing, by the one or more computers, data indicating a derived data element corresponding to the operation (Mefford [0023; 0034] discloses: When the report request includes aggregation columns, as in 34, the stored procedure uses all values returned from the facet index query plus the count of underlying records for each value to calculate the correct aggregation value, and the stored procedure maintains a cache of reports in the search engine memory to speed responses to repeat requests or requests for additional pages of a report).
Gluzman and Mefford are analogous art because they are in the same field of endeavor, search business intelligence analysis. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gluzman, to include the teaching of Mefford, in order to speed responses to repeat requests or requests for additional pages of a report. The suggestion/motivation to combine is to enable fast response times, scalability across large data sets (see Mefford [Abstract]).

(Gluzman [0012] discloses: a user of the electronic commerce application can query the search-analytical database looking for t-shirts with specific colors); and
 wherein the method comprises providing a response to the query for presentation by the electronic device (Gluzman [0022] discloses: Search-analytical database engine 200 can provide query result sets that are summarized, which can give users guidance on how to refine and explore further. Such summaries can include faceted search results, maps, charts, graphs, tag clouds, concept clusters, and clarification dialogs). 
Regarding claim 3, Gluzman as modified discloses: The method of claim 2, wherein the data causing the interactive element to be presented causes the interactive element to be provided outside the query interface and separate from the response to the query (Mefford [fig. 4 and 0021] discloses: difference controls and labels  such as dashboard, report, visualization outside the query interface). 
Regarding claim 7, Gluzman as modified discloses: The method of claim 6, wherein the other interactive elements include interactive elements representing columns, tables, fields, metrics, attributes, and/or values of the data set (Gluzman [0024] discloses: Such data displays can include charts, tables, cross tabs, metrics bars, tag clouds, and maps. Thus, one or more users can create one or more summarizations of the data stored within search-analytical database engine 200). 
Regarding claim 8, Gluzman as modified discloses: The method of claim 1, wherein the interactive element is selectable to cause the data aggregation to be used in filter criteria, a visualization, a mathematical expression, a spreadsheet, a database field, a document, a message, and/or a user interface (Gluzman [0023] discloses: allows users to explore aggregate and statistical views of large volumes of data. Search-analytical database engine 200 can also support working with a variety of data types including numerical and date/time values that allow applications to work with temporal data, performing time-based sorting, filtering and analysis. The structured query language can allow analytical visualizations that update dynamically as a user refines a current search and navigation query and supports the computation of a set of analytics on records stored, aggregation functions; numeric functions; composite expressions to construct complex derived functions; grouped aggregations such as cross-tabulated totals over one or more dimensions; top-k according to an arbitrary function; cross-grouping comparisons such as time period comparisons; intra-aggregate comparisons such as computation of the percentage contribution of one region of the data to a broader subtotal).
Regarding claim 9, Gluzman as modified discloses: The method of claim 1, wherein the interactive element is selectable to cause the derived data element to be added to a query field for submitting a query (Gluzman [0023] discloses: The structured query language can allow analytical visualizations that update dynamically as a user refines a current search and navigation query, enabling users to refine their navigation state directly from a view of their analytics sub-query results). 
Regarding claim 10, Gluzman as modified discloses: The method of claim 1, wherein the stored data for the derived data element comprises an indication of (i) a data set, (ii) one or more portions of the data set and (iii) an operation to apply to the one or more portions of the data set (Mefford [0023; 0034] discloses: When the report request includes aggregation columns, as in 34, the stored procedure uses all values returned from the facet index query plus the count of underlying records for each value to calculate the correct aggregation value, and the stored procedure maintains a cache of reports in the search engine memory to speed responses to repeat requests or requests for additional pages of a report). 
Regarding claim 11, Gluzman as modified discloses: The method of claim 1, wherein the derived data element is saved and provided based on the use of the operation in processing the query, and without any user input indicating that the derived data element should be saved or that the derived data element should be made available for future use (Gluzman [0025] discloses: The navigation component can allow a user to perform a text search of data stored within search-analytical database engine 200, can display attribute selections that have previously been made, as well as display potential attribute selections that can be made in the future). 
Regarding claim 12, Gluzman as modified discloses: The method of claim 1, wherein storing the data indicating the derived data element comprises associating the data indicating the derived data element with context data indicating a context associated with the query (Mefford [0023; 0034] discloses: When the report request includes aggregation columns, as in 34, the stored procedure uses all values returned from the facet index query plus the count of underlying records for each value to calculate the correct aggregation value, and the stored procedure maintains a cache of reports in the search engine memory to speed responses to repeat requests or requests for additional pages of a report); and 
wherein providing the data causing the interactive control representing the derived data element to be presented on a user interface associated with a context that has at least a minimum level of similarity with the context indicted by the context data (Gluzman [0024] discloses: displays can include charts, tables, cross tabs, metrics bars, tag clouds, and maps. Thus, one or more users can create one or more summarizations of the data stored within search-analytical database engine 200. For example, business intelligence analytics application 210 can be deployed in an auto manufacturing environment for an auto manufacturer that performs warranty analysis (e.g., analyzes what components of car breaks down, which assembly location produces the best quality of products, etc.). 
Regarding claim 13, Gluzman as modified discloses: The method of claim 12, wherein the context indicates a user, a user group, a location, a time, a date, a topic, a credential, a document, a data set, a data cube, a visualization, a report, a dashboard, a computing environment, an application, a user interface, or an application function (Gluzman [0022] discloses: Search-analytical database engine 200 can provide query result sets that are summarized, which can give users guidance on how to refine and explore further. Such summaries can include faceted search results, maps, charts, graphs, tag clouds, concept clusters, and clarification dialogs. These summaries are not explicitly asked for by the user. Instead, search-analytical database engine 200 can provide these summaries based on metadata associated with the requested data stored within search-analytical database engine 200). 
Regarding claim 15, Gluzman as modified discloses: The method of claim 1, wherein the derived data element involves an aggregation operation comprising determining a maximum, a minimum, a count, a mean, a median, a mode, an average, a sum, a range, a standard deviation, a variance, or a summary (Mefford [0034; 0036] discloses: aggregation functions perform numeric calculations, such as maximum or average as shown at 18. Other aggregation functions perform non-numeric processing, such as combining all values and counts into a string similar to the common textual display of facet as shown in FIG. 1 at 114). 
Regarding claim 16, Gluzman as modified discloses: The method of claim 1, wherein determining that the query satisfies the one or more criteria is based on one or more terms or symbols identified in the query (Mefford [0044] discloses: A more optimized rule returns any documents containing any or all words in the query). 
Regarding claim 16, Gluzman as modified discloses: The method of claim 1, wherein determining that the query satisfies the one or more criteria is based on a structured form of the query (Gluzman [0036] discloses: queries can be in a structured query language format. Search-analytical database engine 200 can then execute the one or more queries against the data stored within search-analytical database engine 200 to generate one or more results, where the one or more results includes data. Search-analytical database engine 200 can then transmit the one or more results to performance analysis application 220). 
Regarding claim 18, Gluzman as modified discloses: The method of claim 1, wherein determining that the query satisfies the one or more criteria is based on one or more operations used to determine a response to the query (Mefford [0071] discloses: A computer-readable request for a report response. It is often generated by a report building application. It includes the columns desired, with the understanding that each row of the report will be grouped or aggregated by the values in each column). 
Regarding claim 19, Gluzman as modified discloses: A system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers (Gluzman [0013]), cause the one or more computers to perform operations comprising: 
receiving, by the one or more computers, a query (Gluzman [0019] discloses: receive one or more query requests); 
determining, by the one or more computers, that the query involves an operation that satisfies one or more criteria (Gluzman [0022] discloses: search-analytical database engine 200 supports a wide range of queries and filters that can operate across structured, semi-structured, and unstructured data, such as navigation, interactive visualizations, analytics, range filters, geospatial filters and other query types commonly associated with business intelligence applications,  search-analytical database engine 200 can provide these summaries based on metadata associated with the requested data stored within search-analytical database engine 200);
providing, by the one or more computers, data causing an interactive control representing the derived data element to be presented on a user interface (Gluzman [0025] discloses: business intelligence analytics application 210 can include a modular component configured to provide a navigation panel (identified as a navigation component). The navigation component can allow a user to perform a text search of data stored within search-analytical database engine 200, can display attribute selections that have previously been made, as well as display potential attribute selections that can be made in the future, and can also display text filters that have been applied). 
Gluzman disclose, but Mefford discloses: in response to determining that the query involves an operation that satisfies one or more criteria, storing, by the one or more computers, data indicating a derived data element corresponding to the operation (Mefford [0023; 0034] discloses: When the report request includes aggregation columns, as in 34, the stored procedure uses all values returned from the facet index query plus the count of underlying records for each value to calculate the correct aggregation value, and the stored procedure maintains a cache of reports in the search engine memory to speed responses to repeat requests or requests for additional pages of a report).
Gluzman and Mefford are analogous art because they are in the same field of endeavor, search business intelligence analysis. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gluzman, to include the teaching of Mefford, in order to speed responses to repeat requests or requests for additional pages of a report. The suggestion/motivation to combine is to enable fast response times, scalability across large data sets (see Mefford [Abstract]).

Regarding claim 20, Gluzman as modified discloses: One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers (Gluzman [0013]), cause the one or more computers to perform operations comprising:
 receiving, by the one or more computers, a query (Gluzman [0019] discloses: receive one or more query requests); 
determining, by the one or more computers, that the query involves an operation that satisfies one or more criteria (Gluzman [0022] discloses: search-analytical database engine 200 supports a wide range of queries and filters that can operate across structured, semi-structured, and unstructured data, such as navigation, interactive visualizations, analytics, range filters, geospatial filters and other query types commonly associated with business intelligence applications,  search-analytical database engine 200 can provide these summaries based on metadata associated with the requested data stored within search-analytical database engine 200); 
providing, by the one or more computers, data causing an interactive control representing the derived data element to be presented on a user interface (Gluzman [0025] discloses: business intelligence analytics application 210 can include a modular component configured to provide a navigation panel (identified as a navigation component). The navigation component can allow a user to perform a text search of data stored within search-analytical database engine 200, can display attribute selections that have previously been made, as well as display potential attribute selections that can be made in the future, and can also display text filters that have been applied). 
Mefford [0023; 0034] discloses: When the report request includes aggregation columns, as in 34, the stored procedure uses all values returned from the facet index query plus the count of underlying records for each value to calculate the correct aggregation value, and the stored procedure maintains a cache of reports in the search engine memory to speed responses to repeat requests or requests for additional pages of a report).
Gluzman and Mefford are analogous art because they are in the same field of endeavor, search business intelligence analysis. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gluzman, to include the teaching of Mefford, in order to speed responses to repeat requests or requests for additional pages of a report. The suggestion/motivation to combine is to enable fast response times, scalability across large data sets (see Mefford [Abstract]).

Claims 4-6 and   14 is rejected under 35 U.S.C. 103 as being unpatentable over Gluzman Peregrine et al. (US 20140040306, hereafter Gluzman) in view of Mefford et al. (US 20140025626, hereafter Mefford) in view of Gemert et al. (US 20140101139, hereafter Gemert).

Regarding claim 4, Gluzman as modified discloses: The method of claim 2, wherein providing the data causing the interactive control representing the derived data element to be presented on the user interface comprises causing the interactive element to be presented by: the electronic device through which the user submitted the query (Gluzman [0026] discloses: during an interaction with business intelligence analytics application 210, a user can perform one or more actions (such as requesting a summarization or requesting a set of summarizations), where an action can be initiated by one or more gestures performed within a user interface of business intelligence analytics application 210. Each action can cause the initiation of one or more queries of data stored within search-analytical database engine 200, and the one or more queries can be associated with the action); 
 (Gluzman [0021] discloses: Such text-bases searches can further include exploratory searches that allow users to clarify what is relevant through refinements and summaries of original text-based searches); or 
Gluzman didn’t disclose, but Gemert disclose: to an electronic device associated with a user that is different from the user that submitted the query (Gemert [0082] discloses: a user may run a first query and transmit the result of the first query to a second user (e.g., manager) who is located remotely from the first user. When the second user receives the results using a reception device (e.g., a computer or a mobile device), the manager can initiate a subsequent query (a follow up query) using his/her reception device). 
Gluzman as modified and Gemert are analogous art because they are in the same field of endeavor, search business intelligence analysis. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gluzman, to include the teaching of Gemert, in order to speed responses to repeat requests or requests for additional pages of a report. The suggestion/motivation to combine is to providing users the ability to easily formulate and launch queries and promptly receive query results that will significantly enhance the user efficiency and convenience (see Gemert [0042]).

Regarding claim 5, Gluzman as modified didn’t disclose, but Gemert  discloses: The method of claim 1, wherein providing the data causing the interactive control representing the derived data element to be presented on the user interface comprises, after an end of a session in which the query was submitted, causing the interactive element representing the derived data element to be provided in a subsequent session (Gemert [0112] discloses: can build a follow up query using his own device from the shared query. For example, the user may receive from others a query result outputted in a chart screen via a text message. Upon seeing this text message and the chart output, the user may decide to run the same query using his own device for any updates. Further, the same user may make a follow up query request (using his own device) to add or remove any one or more dimensions from the charted output data--e.g., requesting to add or remove any information from the shared chart). 
Gluzman as modified and Gemert are analogous art because they are in the same field of endeavor, search business intelligence analysis. It would have been obvious to one of ordinary skill in the 
Regarding claim 6, Gluzman as modified discloses: The method of claim 1, wherein the query requests information from a data set (Gluzman [0019] discloses: In response to a query, search-analytical database engine 200 can recommend other columns of the table to add to query to refine data results); and wherein providing the data causing the interactive control representing the derived data element to be presented on the user interface comprises causing the interactive element to be presented in a list comprising other interactive elements representing elements of the data set (Gemert [0087] discloses: view of a setting panel listing five database dimensions showing their respective default values under their names). 

Regarding claim 14, Gluzman as modified didn’t disclose, but Gemert discloses: The method of claim 1, receiving a natural language query entered to a user interface by a user (Gluzman [0021] discloses: natural language searches); 
receiving a natural language query through an application programming interface (Gluzman [0025] discloses: The navigation component can allow a user to perform a text search of data stored within search-analytical database engine 200, can display attribute selections that have previously been made, as well as display potential attribute selections that can be made in the future, and can also display text filters that have been applied); or
 receiving a structured query (Gluzman [0028] discloses: the queries can be in a structured query language format). 
wherein receiving the query comprises: receiving a natural language voice query spoken by a user (Gemert [0042] discloses: a user may launch a query by merely speaking what they want in their natural language).
Gluzman as modified and Gemert are analogous art because they are in the same field of endeavor, search business intelligence analysis. It would have been obvious to one of ordinary skill in the 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.